Citation Nr: 0908600	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1963 to May 
1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied entitlement to special monthly 
compensation based on the need for aid and attendance of 
another and/or by reason of being housebound.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected disabilities of psychotic 
depressive reaction and hypothyroidism alone do not render 
her so helpless as to be in need of the regular aid and 
attendance of another person.  The service-connected 
disabilities alone have not caused the Veteran to be 
bedridden or rendered the Veteran unable to independently 
perform daily functions of self-care or to protect herself 
from the hazards and dangers incident to her daily 
environment.

3.  The veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

4.  The Veteran is not presently institutionalized in a 
nursing home due to physical or mental incapacity.

5.  The Veteran is not substantially confined to her dwelling 
and its immediate premises as a result of her service-
connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation by 
reason of being in need of regular aid and attendance or 
based on housebound status have not been met.  38 U.S.C.A. §§ 
1114(l),(s), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.350(b), 3.351, 3.352(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claim Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claim (the Court) have been fulfilled.  
In this case, the appellant's claim for special monthly 
compensation based on the need for aid and attendance of 
another and/or by reason of being housebound was received in 
January 2005.  Thereafter, she was notified of the provisions 
of the VCAA by the RO in correspondence dated in February 
2005.  This letter notified the appellant of VA's 
responsibilities in obtaining information to assist the 
appellant in completing her claim, identified the appellant's 
duties in obtaining information and evidence to substantiate 
her claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case was issued in January 2006, and a supplemental 
statement of the case was issued in March 2006.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in March 
2006. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. See Vazquez-Flores.

In this case, the February 2005 letter informed the Veteran 
of the necessity of providing on her own or by VA, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on her daily 
life and the criteria of entitlement to increased 
compensation based on the need for aid and attendance and by 
reason of being housebound due to her service-connected 
disabilities.  

The Board notes that the February 2005 letter did not make 
specific reference to medical or lay evidence demonstrating 
the effect that worsening or increase in severity of the 
disability has on her employment.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant. It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.  In this case, the Veteran's demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate her or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  In addition, the records shows 
that the RO contacted the Veteran's service representative in 
January 2006 and confirmed that he had communicated to the 
Veteran that the medical evidence must show that her service 
connected psychotic depressive reaction and hypothyroidism 
require aid and attendance. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records, private treatment records, and all 
relevant VA treatment records pertaining to her claim have 
been obtained and associated with her claims file.  She has 
also been provided with a VA medical examination in May 2005 
to assess her need for aid and attendance and the current 
state of her mental disorder.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

Special monthly compensation based on the need for aid and 
attendance of another is payable when the veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2008).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2008), the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that she is permanently bedridden, are 
contained in 38 C.F.R. § 3.352(a) (2008).  That regulation 
provides that the following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress herself, or to 
keep herself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect her from hazards or 
dangers incident to her daily environment.

"Bedridden", defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed, is a proper basis for this determination.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that her condition 
is such as would require her to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See 38 C.F.R. § 3.352(a) (2008).

In addition, special monthly compensation at the housebound 
rate is payable when a veteran has a single service-connected 
disability rated 100 percent and (1) has additional service- 
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The 
requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran 
is substantially confined as a direct result of service- 
connected disabilities to her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout her lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) 
(2008).

Finally, it is important to note that only the veteran's 
service-connected disabilities may be considered in support 
of her claim for special monthly compensation.  Any effects 
of the veteran's multiple nonservice-connected disabilities 
will not be considered.

Factual Background and Analysis

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for entitlement to special monthly compensation based on the 
need for aid and attendance of another and/or by reason of 
being housebound are not met.

The Veteran is currently rated 100 percent disabled for 
psychotic depressive reaction effective September 9, 1980 and 
hypothyroidism rated 10 percent disabling from May 28, 1967.  
Furthermore, the Veteran was granted a total disability 
rating based on individual unemployability (TDIU) from August 
3, 1976 to September 9, 1980. 

VA treatment records note the Veteran was admitted to a VA 
Medical Center from July 2004 through September 2004 for 
treatment of depression.  She had a past history of remaining 
in residential nursing homes for fighting with the staff.  
She was diagnosed with an adjustment disorder with irritable 
features and a recurrent major depressive disorder with 
psychosis, in remission, with a rule out for cognitive 
disorder with impulsivity and assigned a GAF score of 35.  A 
follow-up September 2004 VA treatment record noted the 
Veteran was unable to demonstrate an ability to manage her 
multiple medical problems on her own and the need for 
placement in a nursing home. 

In September 2004, the Veteran was referred to the Memorial 
Hospital of Rhode Island for a neuropsychological evaluation 
in the context of a recent decline in her ability to function 
independently.  The neuropsychologist reported the Veteran 
had a medical history significant for elevated blood 
pressure, history of stroke, episodes of fainting/passing 
out, diabetes, and chronic gall bladder problems.  The 
Veteran stated she was experiencing difficulties with her 
memory and infrequent difficulties with word finding.  She 
also admitted to disruption of attention and reported 
misplacing certain items because of her cluttered apartment.  
The Veteran also indicated that she had no difficulties with 
comprehension but was hard of hearing and had eyesight 
problems.  Upon examination, the neuropsychologist noted that 
the Veteran was appropriately groomed and attired, she could 
stand and walk without assistance, but was unable to rise 
from the toilet seat on her own.  The neuropsychologist 
further noted signs of poor judgment and impulsivity.  The 
Veteran was oriented to place, day of week, month, year, and 
date.  The Veteran's attention was in normal range.  The 
neuropsychologist concluded that the Veteran performed within 
the average range of global cognitive functioning, but 
demonstrated impairments in the area of executive 
dysfunction.  The neuropsychologist diagnosed cognitive 
disorder not otherwise specified (NOS) to describe the 
Veteran's pattern of neuropsychological performances, notable 
for executive dysfunction and behavioral dysregulation, but 
relatively intact verbal memory, attention and visuospatial 
skills.  The neuropsychologist suggested a structured living 
environment like a nursing home would do well for her. 

In a October 2004 VA treatment record the Veteran complained 
of loneliness, and the desire to move into an assisted living 
facility or nursing home to be around other people.  The 
Veteran stated she learned how to use her blood glucose meter 
and had an aid that assisted her about 20 hours per week.  
The physician noted that the Veteran appeared to be managing 
on her own.  The physical examination showed the Veteran was 
casually attired with good hygiene.  She was less irritable 
then the previous examination.  Furthermore, the Veteran was 
fluent and coherent, with labile affect, poor insight and 
intact judgment.  The physician diagnosed depressive disorder 
and cognitive disorder, as well as personality disorder, and 
assigned a GAF score of 45. 

In a May 2005 VA aid and attendance or housebound examination 
report, the psychologist deferred to the mental disorders 
examination report.  In the May 2005 VA mental disorders 
examination report, the psychologist noted that the Veteran 
lived alone in a two bedroom apartment where she had been 
living for three years.  The Veteran stated she hated living 
there because it was lonely and that she wanted to go into 
assisted living.  The Veteran mentioned having a friend in 
Portsmouth and the hopes of moving to a facility there, but 
could not afford it, which is why she decided to apply for 
aid and assistance.  The Veteran did not require someone to 
take her to her appointment.  The psychologist noted that the 
Veteran was not permanently bedridden and was able to walk 
short distances.  The Veteran stated that she had her VA 
payments directly deposited into her account and her bills 
automatically paid from her account.  She was able to 
describe all of her bills, and about how much they cost, plus 
indicated an awareness of the amount of money she receives 
and the amount that she spends and the amount she needs for 
housing.  The Veteran further indicated that she had poor 
balance and mobility, and although she would stand to use the 
sink or refrigerator, she could not stand otherwise.  

Physical examinations found the Veteran adequately groomed 
with good hygiene.  She was stated she tried to eat healthy 
but found it difficult because of money.  The Veteran stated 
she had problems with her rotator cuffs, and leaning.  Also, 
she stated she did do some cooking for herself but it is 
minimal.  She used a transfer bench in the shower and 
showered about every four days, otherwise she was able to 
give herself sponge baths.  She stated that she is able to 
bathe herself and fasten clothing but was afraid of falling.  
The psychologist diagnosed moderate to severe recurrent major 
depressive disorder and cognitive disorder.  The psychologist 
noted that the Veteran did not meet the criteria for post-
traumatic stress disorder.  Furthermore, the psychologist 
stated that the Veteran's current difficulties are more than 
likely as not due in part to her chronic depression.  The 
psychologist also noted that neuro-imaging results that show 
some brain abnormalities and chronic ischemic changes that 
are likely to be linked to her current cognitive 
difficulties, but that her chronic depressive illness more 
likely than not exacerbates the effects of any cognitive 
deficits.  The psychologist noted that the Veteran likely 
required assistance with monitoring her blood sugar and her 
medications given her executive functioning difficulties as 
well as difficulties with vision and ambulation. 

In a June 2005 VA treatment record, the physician noted the 
Veteran was an obese white female in a wheelchair, casually 
attired, with good hygiene.  Her speech was fluent and 
coherent, and her thought form or process was rambling, and 
perseverative at times.  She was overwhelmed by the whole 
process of moving and the denial of the aid and attendance 
application.  Her mood was dysphoric and anxious.  Her affect 
was labile from pleasant and smiling to tearful within 
seconds. Her insight was good an her judgment intact.  The 
physician diagnosed manic depressive disorder and cognitive 
disorder.  

In a August 2005 VA general mental health note, the Veteran 
stated she wanted to move from her current apartment.  The 
Veteran also stated that she was doing well and complying 
with her diabetes treatment. 

In a December 2005 conversation between a social worker from 
the VA Medical Center in Providence and the Veteran, the 
Veteran stated that although she was interested in assisted 
living, she could not afford it without aid.  The social 
worker and Veteran discussed a less expensive option, but the 
Veteran stated she did not like it because "it was a dump" 
and she refused to share a room.  Later, in a December 2005 
treatment record, the social worker noted the Veteran was an 
obese white female in a wheelchair, casually attired, with 
good hygiene.  Her speech was fluent and coherent, and her 
mood was dysphoric and anxious.  The social worker found the 
Veteran was ruminating on the topic of moving to assisted 
living and demonstrated poor insight.  The social worker also 
noted a diagnosis of major depressive disorder, cognitive 
disorder NOS, and personality disorder NOS and a previous 
December 2005 GAF score of 45. 

Initially, the Board notes that evidence of record does not 
show that the Veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, and she is not blind in both eyes.  
Consequently, the Veteran can only establish entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114(l) by 
showing her service-connected disabilities cause her to be 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance under the criteria of 38 C.F.R. § 
3.352(a) (2008).

While the record clearly shows that the Veteran suffers from 
service connected disabilities of hypothyroidism and severe 
mental disability, competent medical evidence does not 
indicate that she is helpless or bedridden solely due to her 
service-connected depression and thyroid disabilities.  It is 
also repeatedly indicated that she suffers from many 
nonservice-connected disabilities such as diabetes mellitus, 
obesity, cerebral vascular disease, and idiopathic peripheral 
neuropathy as well as vision and ambulation problems.  
Additionally, there is no showing that the Veteran's service-
connected disabilities alone render her so helpless as to 
require the regular aid and attendance of another person to 
perform personal care functions of everyday living or to 
protect herself from the hazards and dangers incident to the 
daily environment.  In fact, the May 2005 VA mental status 
examination report stated that the Veteran's mental 
disability likely plays a part in her difficulties, but also 
stated that her mental disorder coupled with her non-service 
disorders create the Veteran's need for aid and attendance.  
Consequently, the criteria for special monthly compensation 
based on the need for the regular aid and attendance of 
another person are not met.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. §§ 3.350(b), 3.352(a).

Although the Veteran is 100 percent service-connected for a 
mental disability, the competent evidence does not otherwise 
demonstrate that the veteran is permanently housebound as a 
result of her service-connected disability.  Consequently, 
the criteria for special monthly compensation based on 
housebound status, likewise, are not met.  See 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(3)(i)(2).

Under these circumstances, the Board finds that the claim for 
special monthly compensation based on the need for aid and 
attendance of another and/or by reason of being housebound 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent evidence supports the 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Special monthly compensation based on the need for aid and 
attendance of another and/or by reason of being housebound is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


